Exhibit 10.1

SECOND AMENDMENT

TO

AMENDED AND RESTATED TRANSFER AND ADMINISTRATION AGREEMENT

THIS SECOND AMENDMENT TO AMENDED AND RESTATED TRANSFER AND ADMINISTRATION
AGREEMENT, dated as of January 23, 2014 (this “Amendment”), is entered into by
and among (i) United Stationers Receivables, LLC, an Illinois limited liability
company (the “SPV”), (ii) United Stationers Supply Co., an Illinois corporation,
as originator (the “Originator”), (iii) United Stationers Financial Services
LLC, an Illinois limited liability company, as seller (the “Seller”) and as
Servicer, PNC Bank, National Association (“PNC Bank”), a national banking
association, as agent (the “Agent”), as a Class Agent and as an Alternate
Investor, and The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch (“BTMU”),
a Japanese banking corporation acting through its New York Branch, as a Class
Agent and an Alternate Investor.

Reference is herein made to that certain Amended and Restated Transfer and
Administration Agreement, dated as of January 18, 2013 (as amended by that
certain Assignment and Assumption and First Amendment to Amended and Restated
Transfer and Administration Agreement, dated as of June 14, 2013, as amended
hereby and as the same may be further amended, modified, supplemented, restated
or replaced from time to time, the “Transfer Agreement”), by and among the SPV,
the Originator, the Seller, PNC Bank, as Agent, as a Class Agent and as an
Alternate Investor, and the financial institutions from time to time parties
thereto as Conduit Investors and Alternate Investors. Capitalized terms used but
not defined herein shall have the meanings ascribed to them in the Transfer
Agreement.

WHEREAS, the parties hereto desire to amend the Transfer Agreement as set forth
below.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

1. Amendments to Transfer Agreement. Effective as of the Effective Date, the
Transfer Agreement is hereby amended as follows:

(a) The definition of “Revolving Credit Agreement” set forth in Section 1.1 of
the Transfer Agreement is hereby replaced in its entirety with the following:

“Revolving Credit Agreement” The Fourth Amended and Restated Five-Year Revolving
Credit Agreement, dated July 8, 2013, by and among the Originator, the
Performance Guarantor, the Lenders from time to time parties thereto, U.S. Bank
National Association, Bank of America, N.A., PNC Bank, National Association,
Wells Fargo Bank, National Association, JPMorgan Securities LLC,



--------------------------------------------------------------------------------

Wells Fargo Securities, LLC and JPMorgan Chase Bank, National Association as
such agreement exists as of July 8, 2013 without giving effect to any amendment,
modification, waiver, replacement or supplement thereto that is not consented to
in writing by each Class Agent.

(b) The definition of “S&P” set forth in Section 1.1 of the Transfer Agreement
is hereby replaced in its entirety with the following:

S&P: Standard & Poor’s Financial Services LLC, a subsidiary of The McGraw-Hill
Companies, Inc., and any successor thereto.

(c) Section 6.3(a) of the Transfer Agreement is hereby replaced in its entirety
with the following:

(a) Leverage Ratio. During the term of this Agreement, unless the Agent shall
otherwise consent in writing, the Performance Guarantor agrees with the
Alternate Investor and the Agent to maintain a Leverage Ratio (as defined in the
Revolving Credit Agreement) in accordance with the provisions of Section 6.20 of
the Revolving Credit Agreement.

(d) Section 6.3(b) of the Transfer Agreement is hereby replaced in its entirety
with the following:

(b) Consolidated Net Worth. During the term of this Agreement, unless the Agent
shall otherwise consent in writing, the Performance Guarantor hereby agrees with
the Alternate Investor and the Agent to maintain a positive Consolidated Net
Worth (as defined in the Revolving Credit Agreement) in accordance with the
provisions of Section 6.21 of the Revolving Credit Agreement.

(e) Exhibit J to the Transfer Agreement is hereby replaced in its entirety with
Exhibit J attached hereto.

2. Representations and Warranties. Each of the Originator, the SPV, the Seller
and the Servicer hereby certifies that, subject to the effectiveness of this
Amendment, each of the representations and warranties set forth in the Transfer
Agreement and the other Transaction Documents is true and correct on the date
hereof, as if each such representation and warranty were made on the date
hereof.

3. No Default. The SPV, the Originator, the Seller and the Servicer each hereby
represent and warrant that, as of the date hereof, no Termination Event or
Potential Termination Event has occurred or is continuing.

 

- 2 -



--------------------------------------------------------------------------------

4. Transaction Documents in Full Force and Effect as Amended. Except as
specifically amended hereby, the Transfer Agreement and the other Transaction
Documents shall remain in full force and effect. All references to the Transfer
Agreement and each other Transaction Document shall be deemed to mean each such
document, as modified hereby. The parties hereto agree to be bound by the terms
and conditions of the Transaction Documents, as amended by this Amendment, as
though such terms and conditions were set forth herein.

5. Consent of Performance Guarantor. The Performance Guarantor hereby consents
to the amendments of the Transfer Agreement set forth in this Amendment.

6. Conditions to Effectiveness. This Amendment shall be effective as of the date
(the “Effective Date”) on which the Agent receives counterparts of this
Amendment duly executed by each of the parties hereto.

7. Miscellaneous.

(a) This agreement may be executed in any number of counterparts and by
different parties hereto on the same or separate counterparts, each of which
when so executed and delivered shall be deemed to be an original instrument but
all of which together shall constitute one and the same agreement. Delivery of
an executed counterpart of a signature page by facsimile or other electronic
transmission shall be effective as delivery of a manually executed counterpart
of this Amendment.

(b) The descriptive headings of the various sections of this Amendment are
inserted for convenience of reference only and shall not be deemed to affect the
meaning or construction of any of the provisions hereof.’

(c) This Amendment may not be amended or otherwise modified except as provided
in the Transfer Agreement.

(d) Any provision in this Amendment which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

(e) THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK (WITHOUT REFERENCE TO THE CONFLICT OF LAWS
PRINCIPLES THEREOF OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW).

 

- 3 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized as of the date first
above written.

 

UNITED STATIONERS RECEIVABLES, LLC By:  

/s/ Robert J. Kelderhouse

  Name: Robert J. Kelderhouse   Title: Vice President and Treasurer UNITED
STATIONERS SUPPLY CO., as Originator By:  

/s/ Robert J. Kelderhouse

  Name: Robert J. Kelderhouse   Title: Vice President and Treasurer UNITED
STATIONERS FINANCIAL SERVICES LLC, as Seller and as Servicer By:  

/s/ Robert J. Kelderhouse

  Name: Robert J. Kelderhouse   Title: Vice President and Treasurer

[signatures continue on the following pages]

Second Amendment to A&R Transfer and Administration Agreement



--------------------------------------------------------------------------------

Acknowledged and consented to by: UNITED STATIONERS INC., as the Performance
Guarantor By:  

/s/ Robert J. Kelderhouse

  Name: Robert J. Kelderhouse   Title: Vice President and Treasurer

 

[signatures continue on the following pages]

Second Amendment to A&R Transfer and Administration Agreement



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as an Alternate Investor, a Class Agent and the
Agent By:  

/s/ Mark Falcione

  Name: Mark Falcione   Title: Senior Vice President

 

[signatures continue on the following page]

Second Amendment to A&R Transfer and Administration Agreement



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, as an Alternate
Investor and a Class Agent By:  

/s/ Mark Maloney

  Name: Mark Maloney   Title: Vice President

[end of signatures]

 

Second Amendment to A&R Transfer and Administration Agreement



--------------------------------------------------------------------------------

Exhibit J

Form of Compliance Certificate

To: PNC Bank, National Association, as Agent

This Compliance Certificate (the “Certificate”) is furnished pursuant to
Section 6.1(a)(iii) of that certain Amended and Restated Transfer and
Administration Agreement dated as of January 18, 2013 as it may be amended or
otherwise modified from time to time (as so amended or modified, the
“Agreement”) by and among United Stationers Receivables, LLC, an Illinois
limited liability company (the “SPV”), United Stationers Supply Co., an Illinois
corporation, United Stationers Financial Services LLC, an Illinois limited
liability company (the “Servicer”), PNC Bank, National Association, a national
banking association, as Agent and as an Alternate Investor. Capitalized terms
used and not otherwise defined herein are used with the meanings attributed
thereto in the Agreement.

THE UNDERSIGNED HEREBY CERTIFIES THAT:

1. I am the duly elected [Treasurer or CFO] of the Performance Guarantor and
[Treasurer or President] of the SPV.

2. I have reviewed the terms of the Agreement and I have made, or have caused to
be made under my supervision, a detailed review of the transactions and
conditions of the SPV, the Seller, the Servicer and the Performance Guarantor
during the accounting period covered by the attached financial statements.

3. The examinations described in Paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes a
Termination Event or Potential Termination Event during or at the end of the
accounting period covered by the attached financial statements or as of the date
of this Certificate, except as set forth in Paragraph 5 below.

4. Schedule I attached hereto sets forth financial data and computations
evidencing the compliance with certain covenants of the Agreement, including the
financial covenants in Section 6.3 of the Agreement, all of which data and
computations are true, complete and correct and have been prepared in accordance
with GAAP.

5. Described below are the exceptions, if any, to Paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the SPV or the Performance Guarantor has taken, is
taking, or proposes to take with respect to each such condition or event:



--------------------------------------------------------------------------------

6. As of the date hereof, the jurisdiction of organization of the SPV is the
State of Illinois, the place where the SPV is “located” for the purposes of
Section 9-307 of the UCC is the State of Illinois, and the SPV has not changed
its jurisdiction of organization or its “location” for the purposes of
Section 9-307 of the UCC since the date of the original Agreement.

The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements as of [                    ]
delivered with the Certificate in support hereof, are made and delivered this
[    ] day of [            ], 201[    ].

 

UNITED STATIONERS, INC. By:  

 

  Name:   Title: UNITED STATIONERS RECEIVABLES, LLC By:  

 

  Name:   Title:

 

Exhibit J - 2



--------------------------------------------------------------------------------

SCHEDULE I TO COMPLIANCE CERTIFICATE2

Schedule of Compliance as of                     ,                      with
Section 6.3 of the Agreement.

A. LEVERAGE RATIO Section 6.3(a) (calculated as of [last day of most recently
ended fiscal quarter]

 

(1)    

     Consolidated Funded Indebtedness            (a )      Consolidated
Indebtedness for borrowed money       $           (b )    Undrawn amount of all
standby Letters of Credit3      +       $           (c )    Principal component
of all Capitalized Lease Obligations      +       $           (d )   
Off-Balance Sheet Liabilities      +       $                      (e )   
Disqualified Stock      +       $           (f )    Sum of (a) through (e),
inclusive       $     

(2)

     Consolidated EBITDA            (a )    Consolidated Net Income       $     
     (b )    Consolidated Interest Expense      +       $           (c )   
Taxes      +       $           (d )    Depreciation      +       $           (e
)    Amortization      +       $           (f )    Losses attributable to equity
in Affiliates      +       $           (g )    Non-cash charges related to
employee compensation +       $           (h)      Extraordinary non-cash or
nonrecurring non-cash charges or losses      +         $            (i)     
Extraordinary non-cash or nonrecurring non-cash gains      –         $         
  (j)      Consolidated EBITDA      =         $       (3)          Leverage
Ratio (Ratio of (1) to (2))                      to 1.00    (4)      State
whether the Leverage Ratio exceeded 3.504 to 1.00                     Yes/No   

 

2  Capitalized terms used on this Schedule I to Compliance Certificate shall
have the meanings given such terms in the Revolving Credit Agreement.

3  Exclude (i) up to $10,000,000 of Letters of Credit supporting worker’s
compensation obligations and (ii) all Letters of Credit supporting indebtedness
identified in clauses (a) through (e), inclusive, of this Section A.(1).

4  The Leverage Ratio may be increased in excess of 3.50 to 1.00 in certain
circumstances per the proviso set forth in Section 6.20 of the Revolving Credit
Agreement.

 

Exhibit J - 3



--------------------------------------------------------------------------------

B. CONSOLIDATED NET WORTH Section 6.3(b)

State whether, on any day during the most recently ended fiscal quarter, the
Performance Guarantor’s Consolidated Net Worth was less than (i) $550,000,000,
minus (ii) write-downs of goodwill and intangibles and non-cash pension
adjustments and, to the extent permitted under the Agreement, dividends or
repurchases or redemptions of its capital stock, all to the extent deducted from
Consolidated Net Worth on or after January 1, 2013 plus (iii) fifty percent
(50%) of the sum of Consolidated Net Income (if positive) calculated separately
for each fiscal quarter commencing with the fiscal quarter ending on March 31,
2013 plus (iv) 50% of net cash proceeds resulting from issuances of USI’s or any
Subsidiary’s capital stock at any time from and after the Restatement Effective
Date. Yes/No

 

Exhibit J - 4